                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN



Mark Berube, on behalf of himself and all others        Civil Action No.:
similarly situated,

                         Plaintiff,

             vs.

Rockwell Automation, Inc., the Rockwell
Automation Employee Benefits Plan Committee,
and John/Jane Does 1–20,                                CLASS ACTION

                         Defendants.


                                          COMPLAINT

       Plaintiff Mark Berube, by and through his attorneys, on behalf of himself and all others

similarly situated, based on personal knowledge with respect to his own circumstances and based

upon information and belief pursuant to the investigation of his counsel as to all other allegations,

alleges the following.

                                        INTRODUCTION

       1.      This is a class action against Defendant Rockwell Automation, Inc. (“Rockwell”),

the Rockwell Automation Employee Benefits Plan Committee (the “Committee”), and the

individual members of the Committee (collectively with Rockwell and the Committee, the

“Defendants”) concerning the failure to pay benefits under the Rockwell Automation Pension Plan

(the “Plan “) in amounts that are actuarially equivalent to a single life annuity (“SLA”) to

participants and beneficiaries receiving a joint and survivor annuity (“JSA”), as required by the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”). By not




            Case 2:20-cv-01783-LA Filed 12/02/20 Page 1 of 33 Document 1
offering JSA benefits that are actuarially equivalent to the SLA, Rockwell is causing retirees to

lose part of their vested retirement benefits in violation of ERISA.

       2.      Rockwell sponsors the Plan for its employees. Generally, plan participants accrue

pension benefits in the form of an annuity for the life of the participant. Participants can also

receive their pension benefits in other forms, including—but not limited to—a JSA, which

provides an annuity during the participant’s life and then a percentage of that amount to the

participant’s spouse after the participant’s death (50%, 66 2/3%, 75% and 100%).

       3.      ERISA requires that these JSA benefits be “actuarially equivalent” to the SLA

Participants could select at the time they begin receiving benefits. Two benefit types are actuarially

equivalent if the present value of the payment streams for each benefit are equal. See 29 U.S.C. §

1055(d)(1)(B) and (2)(A)(ii). The present value of an annuity is calculated by a formula that takes

into account the participant’s (and, where applicable, the beneficiary’s) age and includes

assumptions about mortality and a discount rate.         The mortality assumption addresses the

likelihood that each successive monthly payment will have to be made, and the discount rate takes

into account the time value of money. To determine actuarial equivalence, the same factors (age,

mortality and discount rate) must be applied to each benefit stream, and the selected assumptions

must be reasonable as of the date the calculation is performed.

       4.      The Plan attempts to conform to ERISA’s actuarial equivalence requirements by

using formulas to calculate the amount of various alternative benefit forms that are based on

actuarial assumptions set out in the Plan document. For some of the subplans, these actuarial

assumptions are specified; in others they are not. In either event, however, the selected mortality

table and interest rate are used to calculate “conversion factors.” The conversion factor is then

applied to the normal form of benefit to determine the monthly amount a Participant will receive




                                          2
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 2 of 33 Document 1
if he or she selects, for example, a JSA. However, the Plan’s conversion factors are not based on

reasonable actuarial assumptions, because the assumptions used by the Plan have not been updated

in decades and are no longer accurate. The monthly benefit amounts received by Plaintiff and

other class members are less than the actuarial equivalent of the SLA they could have selected

when compared to benefits calculated using reasonable actuarial assumptions.

       5.      The Plan’s outdated actuarial assumptions adversely impact the benefits Plaintiff

and the Class receive because mortality rates have generally improved over time with advances in

medicine and better collective lifestyle habits. People who retired recently are expected to live

longer than those who retired in previous generations. Older mortality tables predict that people

near (and after) retirement age will die at a faster rate than current mortality tables. As a result,

using an older mortality table decreases the present value of certain benefits, such as JSAs, relative

to SLAs, and — interest rates being equal — decreases the monthly payment retirees receive if

they take their benefits in these alternative forms.

       6.      The interest rate also affects the calculation. Using lower interest rates — mortality

rates being equal — decreases the present value of benefits in forms other than an SLA.

       7.      The Plan is comprised of several sub-parts which use different formulas to calculate

“actuarially equivalent” benefits. For example, the Allen-Bradley Salaried and Represented

Hourly Sub-Part (the “A-B Sub-Part”) uses varying tabular conversion factors — based on the age

of the participant and the age of the spouse — to calculate conversion factors for determining most

(i.e. 50%, 66 2/3% and 100%) JSA benefits. The Plan does not state the actuarial assumptions used

to calculate the conversion factor for the 50%, 66 2/3% and 100% JSAs but they are lower than

the conversion factors that would be generated by reasonable actuarial assumptions developed

during the past decade, resulting in unreasonably low benefits. The factors used to calculate the




                                          3
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 3 of 33 Document 1
75% JSA under the A-B Sub-Part are based on the 1971 Group Annuity Mortality Table (“1971

GAM table”) and a 7% interest rate, which also produce unreasonably low conversion factors and

JSA benefits. The other sub-parts of the Plan likewise use actuarial assumptions (e.g. the 1984

Unisex Pension (“UP 1984 table”)1) or fixed factors that generate benefit amounts that are less

than the actuarial equivalent of the SLA participants could have taken at retirement, when

compared to benefits calculated using reasonable actuarial assumptions. By using unreasonable

actuarial assumptions — such as the 1971 GAM table and the UP 1984 table, which were

developed over 40 years ago — to calculate conversion factors and JSA benefits, Defendants

depress the present value of JSAs, resulting in monthly payments that are materially lower than

they would be if Defendants used up-to-date, reasonable actuarial assumptions and conversion

factors. Defendants use unreasonable conversion factors and outdated mortality assumptions to

pay benefits even though Rockwell uses current, updated assumptions in its audited financial

statements to calculate the benefits Rockwell expects to pay retirees.

       8.      By using flawed mortality assumptions (as explained further below), Defendants

caused Plaintiff and other similarly situated Class members to receive less than they should each

month, reducing the present values of their retirement benefits by thousands of dollars.

       9.      Accordingly, Plaintiff brings this action on behalf of himself and the proposed

Class, seeking, inter alia, payment of benefits improperly withheld, an Order from the Court

reforming the Plan to conform to ERISA, recalculation and payment of benefits pursuant to the




1
       The UP 1984 table was published in 1976, and was based on data from 1965-1970. See
Paul Jackson & William Fellers, The UP 1984 – A “Unisex” Mortality Table For Non-Insured
Pension Plans, at 37 Table 10 (Aug. 26, 1976), available at https://www.actuaries.org/
IACA/Colloquia/Sydney1976/Vol_1/Jackson_Fellers.pdf (last viewed April 1, 2019).


                                          4
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 4 of 33 Document 1
reformed Plan, as required under ERISA, and such other relief as the Court determines is just and

equitable.

                                 JURISDICTION AND VENUE

        10.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA.

        11.      This Court has personal jurisdiction over Defendants because they are

headquartered, transact business, or reside in, or have significant contacts with this District, and

because ERISA provides for nationwide service of process. Defendant Rockwell is headquartered

in this District. Upon information and belief, the Committee and its respective members are also

based in this District.

        12.      Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all the violations of ERISA occurred in this District and Defendants

may be found in this District. Venue is also proper in this District pursuant to 28 U.S.C. § 1391

because Defendants do business in this District and a substantial part of the events or omissions

giving rise to the claims asserted herein occurred within this District.

                                             PARTIES

        Plaintiff

        13.      Plaintiff Mark Berube is a resident of Monroe, Georgia, and a Participant in the

Plan. Mr. Berube worked for Rockwell (formerly Allen Bradley) for approximately 15 years before

terminating from Rockwell in 2005 at age 50. He began receiving his pension in October of 2019.

Mr. Berube is currently receiving a 50% JSA, with his wife as the beneficiary.




                                            5
              Case 2:20-cv-01783-LA Filed 12/02/20 Page 5 of 33 Document 1
          Defendants

          14.      Rockwell is a manufacturer of industrial automation and information technology

with its headquarters in Milwaukee, Wisconsin. Rockwell sponsors the Plan and is the Plan

Administrator.

          15.      The Committee has fiduciary responsibility for the administration and operation of

the Plan. The Committee is a fiduciary of the Plan within the meaning of ERISA § 3(21)(A), 29

U.S.C. § 1002(21)(A), because it exercises discretionary authority or control respecting the

management of the Plan and authority or control respecting the management or disposition of its

assets.

          16.      John/Jane Does 1 through 20, inclusive, are the individual members of the

Committee responsible for controlling and managing the Plan. Their names and identities are not

currently known.

                             APPLICABLE ERISA REQUIREMENTS

                       Pension Benefit Options Must Be Actuarially Equivalent

          17.      ERISA requires that benefits paid to Participants who do not die before beginning

to receive benefits be in the form of a “Qualified Joint and Survivor Annuity” (“QJSA”), unless

the Participant elects to waive the QJSA and affirmatively selects a different benefit form. 29

U.S.C. § 1055(a)(1) and (c)(1)(A)(i). To waive the QJSA, the Participant’s spouse must consent

in writing, although no consent is required if the Participant is not married at the time of retirement.

29 U.S.C. § 1055(c)(2). The QJSA is thus the default form of benefit.

          18.      The QJSA for a married Participant must pay a survivor benefit worth at least 50

percent, but no more than 100 percent, of the benefit payable during the Participant’s lifetime. 29

U.S.C. § 1055(d)(1). The QJSA for an unmarried Participant must be an annuity for the life of the




                                              6
                Case 2:20-cv-01783-LA Filed 12/02/20 Page 6 of 33 Document 1
Participant.    26 C.F.R. § 1.401(a)-20, A-25. ERISA requires that the QJSA under the Plan be

actuarially equivalent to the SLA. See 29 U.S.C. § 1055(d)(1); 26 U.S.C. § 417(b).

       19.      Pension plans must also offer participants at least one other form of survivor

annuities, known as qualified optional survivor annuities (“QOSA”). See ERISA § 205(d)(2), 29

U.S.C. § 1055(d)(2); see also 26 U.S.C. § 417(g). A QOSA is similar to a QJSA, except that the

QOSA’s survivor annuity percentage must be: (a) greater than 75% if the QJSA’s survivor annuity

percentage is less than 75%; and (b) 50% if the QJSA’s survivor annuity percentage is greater than

75%.    ERISA requires that QOSAs be actuarially equivalent to the SLA.                   See ERISA

§ 205(d)(2)(A)(ii), 29 U.S.C. § 1055(d)(2)(A)(ii).

       20.      ERISA also requires that defined benefit plans provide a qualified pre-retirement

survivor annuity (“QPSA”). See ERISA § 205(a)(2), 29 U.S.C. § 1055(a)(2). A QPSA is an

annuity for the life of the participant’s surviving spouse (i.e., a beneficiary) if the participant dies

before reaching the plan’s normal retirement age. See ERISA § 205(e), 29 U.S.C. § 1055(e). A

QPSA must be actuarially equivalent to what the surviving spouse would have received under the

plan’s QJSA. See ERISA § 205(e)(1)(A), 29 U.S.C. § 1055(e)(1)(A).

       21.      Reorganization Plan No. 4 of 1978 transferred authority to the Secretary of the

Treasury to issue regulations for several provisions of ERISA, including § 205 concerning

alternative forms of benefits. See 92 Stat. 3790 (Oct. 17, 1978), codified at 29 U.S.C. § 1001.

       22.      The Treasury regulations for the Internal Revenue Code (the “Tax Code”) provision

corresponding to ERISA § 205 (26 U.S.C. § 401(a)(11)), similarly provide that a QJSA “must be

at least the actuarial equivalence of the normal form of life annuity or, if greater, of any optional




                                           7
             Case 2:20-cv-01783-LA Filed 12/02/20 Page 7 of 33 Document 1
form of life annuity offered under the plan.”2 Indeed, the QJSA for married participants “must be

as least as valuable as any other optional form of benefit under the plan at the same time.” 26

C.F.R. § 1.401(a)-20 Q&A 16; see 26 C.F.R. § 1.417(a)(3)-1(c)(2)(iv) (“All other optional forms

of benefit payable to the participant must be compared with the QJSA using a single set of interest

and mortality assumptions that are reasonable and that are applied uniformly with respect to all

such optional forms payable to the participant . . . .”). The regulations require these requirements

regarding QJSAs apply “when the participant attains the earliest retirement age under the plan.”

26 C.F.R. § 1.401(a)-20 Q&A 17.

      23.      ERISA does not require that pension plans offer lump sum distributions of vested

benefits to retirees upon their retirement. See ERISA § 205(g), 29 U.S.C. § 1055(g). However, if

plans offer a lump sum distribution as an optional benefit, ERISA § 205(g)(3), 29 U.S.C.

§ 1055(g)(3), requires the present value of the lump sum be determined using the applicable

mortality table (the “Treasury Mortality Table”)3 and applicable interest rate (the “Treasury

Interest Rate”)4 (collectively, the “Treasury Assumptions”), which are set by the Secretary of the

Treasury (the “Secretary”) pursuant to IRC §§ 417(e) and 430(h) and are based on current market

rates and mortality assumptions. See 29 U.S.C. § 1055(g)(3)(B); 29 U.S.C. § 1083(h), 26 U.S.C.

§§ 417(e) and 430(h).




2
         26 C.F.R. § 1.401(a)-11(b)(ii)(2). The term “life annuity” includes annuities with terms
certain in addition to single life annuities. As the Treasury Regulations explain, “[t]he term ‘life
annuity’ means an annuity that provides retirement payments and requires that survival of the
participant or his spouse as one of the conditions for payment or possible payment under the
annuity. For example, annuities that make payments for 10 years or until death, whichever occurs
first or whichever occurs last, are life annuities.” 26 C.F.R. § 1.401(a)-11(b)(1)(i).
3
         See 26 C.F.R. § 1.430(h)(2)-1.
4
         See 26 C.F.R. § 1.430(h)(3)-1.


                                          8
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 8 of 33 Document 1
           Reasonable Factors Must be Used When Calculating Actuarial Equivalence

      24.          “Two modes of payment are actuarially equivalent when their present values are

equal under a given set of assumptions.” Stephens v. US Airways Group, Inc., 644 F.3d 437, 440

(D.C. Cir. 2011) (emphasis added) (citing Jeff L. Schwartzmann & Ralph Garfield, Education and

Examination Comm. of the Society of Actuaries, Actuarially Equivalent Benefits 1, EA1-24-91

(1991) (“Schwartzmann & Garfield”).5

          25.      Under ERISA, “present value” must “reflect anticipated events.” Such adjustments

shall conform to such regulations as the Secretary of the Treasury may prescribe.” ERISA § 3(27),

29 U.S.C. § 1002(27). The Secretary has prescribed several Regulations describing how present

value should reasonably reflect anticipated events, including:

                   (a)    The Regulation concerning QJSAs provides that “[e]quivalence may be

determined, on the basis of consistently applied reasonable actuarial factors, for each participant

or for all participants or reasonable groupings of participants.” 26 C.F.R. § 401(a)-11(b)(2)

(emphasis added).

                   (b)    A plan must determine optional benefits using “a single set of interest and

mortality assumptions that are reasonable . . . .” 26 C.F.R. § 1.417(a)(3)-1(c)(2)(iv) (emphasis

added).

                   (c)    The term actuarial present value means “actuarial present value (within the

meaning of § 1.401(a)(4)-12) determined using reasonable actuarial assumptions.” 26 C.F.R.

§1.411(d)-3(g)(1) (emphasis added).




5
       According to Merriam Webster: “Equivalent” means “equal.” See https://www.merriam-
webster.com/dictionary/equivalent. “Equal” means the “same.” https://www.merriam-
webster.com/dictionary/equal


                                              9
                Case 2:20-cv-01783-LA Filed 12/02/20 Page 9 of 33 Document 1
        26.     The Regulations also rely on the standards of the Society of Actuaries (the

“SOA”) for determining the present value of pension liabilities. See, e.g., 26 C.F.R.

§ 1.430(h)(3)-1(a)(2)(C); IRS Notices: 2008-85, 2013-49, 2015-53, 2016-50, 2018-02; 82 Fed. Reg.

46388-01 (Oct. 5, 2017) (“Mortality Tables for Determining Present Value Under Defined Benefit

Plans”), 72 Fed. Reg. 4955-02 (Feb. 2, 2007) (“Updated Mortality Tables for Determining Current

Liability”).

        27.     Like the Regulations and ERISA’s definition of “ present value,” the Actuarial

Standards of Practice (“ASOPs”) issued by the Actuarial Standards Board (“ASB”) 6 of the

American Academy of Actuaries (the “Academy”), require actuaries to use “reasonable

assumptions.”     See ASOP No. 2 7 , Para. 3.6 (“each economic assumption used by an

actuary should be reasonable”). See also ASOP No. 35, Para. 3.3.5 (“Each demographic

assumption selected by the actuary should be reasonable”).

        28.     Courts interpreting ERISA’s actuarial equivalence requirements when calculating

benefits have stated that “special attention must be paid to the actuarial assumptions underlying

the computations.” Pizza Pro Equip. Leasing v. Comm. of Revenue, 147 T.C. 394, 411 (emphasis

added), aff’d, 719 Fed. Appx. 540 (8th Cir. 2018). As the court explained in Dooley v. Am.

Airlines, Inc., each actuarial assumption used to calculate QJSAs, QOSAs and QPSAs must be

reasonable:

                When the terms of a plan subject to ERISA provide that plan participants
                may opt to receive their accrued pension benefits in forms other than as a
                single life annuity, the amount payable to the plan participant under such
                circumstances must be “actuarially equivalent” to the participant’s accrued
                benefits when calculated as a single life annuity. T he term actuarially


6
        The ASB, an independent entity created by the Academy in 1988, serves as the single board
promulgating standards of practice for the entire actuarial profession in the United States. The
ASB was given sole authority to develop, obtain comment upon, revise, and adopt standards of
practice for the actuarial profession.


                                        10
          Case 2:20-cv-01783-LA Filed 12/02/20 Page 10 of 33 Document 1
               equivalent means equal in value to the present value of normal retirement
               benefits, determined on the basis of actuarial assumptions with respect to
               mortality and interest which are reasonable in the aggregate.

Dooley v. Am. Airlines, Inc., 1993 WL 460849, at *10 (N.D. Ill. Nov. 4, 1993) (emphasis added);

see also Dooley v. Am. Airlines, Inc., 797 F.2d 1447, 1453 (7th Cir. 1986) (citing expert testimony

that “actuarial equivalence must be determined on the basis of reasonable actuarial assumptions.”).

       29.     Actuarial equivalence should be “cost-neutral,” meaning that neither the plan nor

the participants should be better or worse off if a participant selects a SLA or a JSA. See Bird v.

Eastman Kodak Co., 390 F. Supp. 2d 1117, 1118–19 (M.D. Fla. 2005). “Periodically, the

assumptions used [for actuarial equivalence] must be reviewed and modified so as to insure that

they continue to fairly assess the cost of the optional basis of payment.” Schwartzmann & Garfield

at 11; see also Smith v. Rockwell Automation, No. 19-C-0505, 2020 WL 620221, * 7 (E.D. Wisc.

Jan. 10, 2020) (“plans must use the kind of actuarial assumptions that a reasonable actuary would

use at the time of the benefit determination.”).

       30.     Section 203(a) of ERISA, 29 U.S.C. § 1053(a), provides that employees with at

least 5 years of service have “a nonforfeitable right to 100 percent of [their] accrued benefit…”

The Treasury Regulation for the Tax Code corresponding to ERISA § 203 (26 U.S.C. § 411), states

that “adjustments in excess of reasonable actuarial reductions, can result in rights being

forfeitable.” 26 C.F.R. § 1.411(a)-4(a).




                                        11
          Case 2:20-cv-01783-LA Filed 12/02/20 Page 11 of 33 Document 1
                               SUBSTANTIVE ALLEGATIONS

I.     THE PLAN

      31.      Rockwell originally established the Plan on October 10, 1945.7 The Plan is an

“employee pension benefit plan” within the meaning of ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A)

and a defined benefit plan within the meaning of ERISA § 3(35), 29 U.S.C. § 1002(35).

      32.      The Plan has 36 sub-plans, which cover the benefit plans of Rockwell’s various

businesses that merged into the Plan.8 For purposes of calculating actuarial equivalent benefits,

these sub-plans are categorized into eight separate parts (the “Sub-Parts”), which can be identified

as: (a) Allen Bradley (i.e. the A-B Sub-Part); (b) Reliance Salaried and Motion Control; (c)

Cleveland; (d) Reliance General; (e) Reliance Washington; (f) Reliance Dodge; (g) NA

Transformer; and (h) ECA Sub-Part. Plaintiff is a participant in the A-B Sub-Part.

      33.      For the A-B Sub-Part, the “Normal Form” of benefit for unmarried participants is

either an annuity for the life of the participant with a minimum ten-year payout (a “ 10YCLA”), if

the participant terminates employment after his earliest retirement date, or a SLA, if the participant

terminates before his earliest retirement date.9 For purposes of Section 205 of ERISA, this normal

form of benefit serves as the “QJSA” for unmarried participants.10 The QJSA for married

participants is a 50% JSA. Participants who terminate after their earliest retirement date can

choose to receive their pension benefits as a SLA, 10YCLA, 50%, 66 2/3%, 75% or 100% JSA.

Participants who terminate before their earliest retirement can choose a SLA, a 50% or a 75% JSA.




7
       See Rockwell Automation Pension Plan as Amended and Restated Effective as of January
1, 2013 (hereinafter the “Plan Document”) at 1.
8
       Plan Document at Exhibit 1 “Sub-Plan Index.”
9
       Sub-Plan for Salaried and Hourly Employees of Rockwell Automation, Inc. (Sub-Plan
B006) Summary Plan Description (1/1/2011) at 19.
10
       Id.


                                          12
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 12 of 33 Document 1
Plaintiff terminated before his earliest retirement date and began receiving benefits in the form of

the Plan’s QJSA for married participants — a 50% JSA.

        34.      The A-B Sub-Part has three formulas for converting the normal form of benefit to

a JSA. The first formula is a table, that varies depending on the age of the participant and spouse

at the time of retirement, which is used to convert the normal form of benefit for participants who

terminate before their earliest retirement date to a JSA (i.e. a table to convert the SLA to a JSA);

the second also varies depending on the age of the participant and spouse at the time of retirement

and is used to convert the normal form of benefit for participants who terminate after their earliest

retirement date to a JSA (i.e. a table to convert the 10YCLA to a JSA). Neither the Plan nor the A-

B Sub-Part specifies the actuarial assumptions upon which the first and second tabular factors are

based. The third formula is a series of tables for converting the SLA and the 10YCLA to the 75%

JSA. The A-B Sub-Part states that these tables are based on the 1971 GAM table and a 7% interest

rate.

        35.      Most of the remaining Sub-Parts of the Plan that identify the actuarial assumptions

used to calculate JSA benefits use antiquated assumptions; the ones that do not list the assumptions

used are based on conversion factors that were calculate using unreasonable assumptions.11




11
        The Reliance Salaried and Motion Control, Cleveland and Reliance General Sub-Parts use
the UP 1984 table and a 6% interest rate; the Reliance Washington Sub-Part uses the UP 1984
table and a 6% interest rate except for conversions of the SLA to the 50% JSA (uses the 1971
GAM table and a 7.75% interest rate); the Reliance Dodge Sub-Part uses the UP 1984 table and a
7% interest rate except for conversions to the 50% JSA (uses a .90 conversion factor adjusted by
.5% for each year of age differentiation between the participant and spouse); the NA Transformer
Sub-Part uses a conversion factor of .85 for the 50% JSA and .75 for the 100% JSA and uses the
UP 1984 table and a 6% interest rate for all other conversions; the ECA Sub-Part uses the 1983
Group Annuity Mortality Table for Males and an interest rate equal to the average yield rates on
20-year U.S. Treasury Bonds for the 36 months immediately preceding the Plan Year for which
the present value is to be calculated. See Plan Document at Exhibit 4 “Actuarial Equivalence,” 1-
4.


                                            13
              Case 2:20-cv-01783-LA Filed 12/02/20 Page 13 of 33 Document 1
II.    The JSA Benefits Under the Plan Are Not Actuarially Equivalent to the SLA
       Participants Could Have Received.

       A.      Comparing a SLA to Other Forms of Benefits.

       36.     All of the Plan’s JSAs are either “qualified joint and survivor annuities” (“QJSAs”)

or “qualified optional survivor annuities” (“QOSAs”) under ERISA. As set forth above, ERISA

requires that QJSAs and QOSAs be the “actuarial equivalent” of an SLA. See ERISA §§ 205(d)(1)

and (2), 29 U.S.C. § 1055(d)(1) and (2).

      37.      As discussed above, two benefits are “actuarially equivalent” when the present

values of their benefit streams are equal when calculated using the same, reasonable actuarial

assumptions. To calculate actuarially equivalent benefits, you compare the present value of

receiving an annuity for each benefit form (e.g., an SLA and a JSA) that pays the participant $1

annually until the participant’s death, taking into account the participant’s age (and, where

applicable, the age of any contingent beneficiary), using reasonable actuarial assumptions

concerning mortality and an interest rate. The present value for each benefit form is called an

“annuity value” and the ratio of the forms’ annuity values is called a “conversion

factor.” Multiplying one benefit amount by this conversion factor generates an actuarially

equivalent benefit in the other form. The reasonableness of both the mortality and interest rate

assumptions is critical to the calculation.

      38.      The interest rate used to determine the present value of each future payment is

designed to take into account the time value of money, meaning that money available now is worth

more than the same amount in the future due to the ability to earn investment returns. The rate

that is used is often called a “discount rate” because it discounts the value of a future payment.

      39.      An interest rate assumption used to determine an actuarially equivalent benefit must

be reasonable based on prevailing market conditions, which “reflect anticipated events.” See 29



                                          14
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 14 of 33 Document 1
U.S.C. § 1002(27). The interest rate may be broken into segments of short-term, medium-term

and long-term expectations pertaining to each future payment. See, e.g., 29 U.S.C.

§§ 1055(g)(3)(B)(iii), 1083(h)(2).

      40.      A mortality table is a series of rates which predict how many people at a given age

will die before attaining the next higher age.

      41.      More recent mortality tables are “two-dimensional” in that the rates are based not

only on the age of the individual but the year of birth. The Society of Actuaries (“SOA”), an

independent actuarial group, publishes the mortality tables that are the most widely-used by

defined benefit plans when doing these conversions. The SOA published mortality tables in 1971

(the “1971 GAM”), 1976 (the “UP 1984”), 1983 (the “1983 GAM”) 1994 (the “1994 GAR”), 2000

(the “RP-2000”), 2014 (“RP-2014”) and 2019 (the “Pri-2012”) to account for changes to a

population’s mortality experience.

      42.      Since at least the 1980s, the life expectancies in mortality tables have substantially

improved as shown below:




Source: Aon Hewitt, Society of Actuaries Finalizes New Mortality Assumptions: The Financial

and Strategic Implication for Pension Plan Sponsors (November 2014), at 1. According to this


                                          15
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 15 of 33 Document 1
paper, there have been “increasing life expectancies over time” and just moving from the 2000

mortality table to the 2014 table would increase pension liabilities by 7%.

       43.        Pursuant to Actuarial Standard of Practice No. 35, para. 3.5.3 of the Actuarial

Standards Board,12 actuarial tables must be adjusted on an ongoing basis to reflect improvements

in mortality.13

       44.        Accordingly, in the years between the publication of a new mortality table,

mortality rates are often “projected” to future years to account for expected improvements in

mortality. For example, in 2017, the Treasury Mortality Table was the RP-2000 mortality table

adjusted for mortality improvement using Projection Scale AA to reflect the impact of expected

improvements in mortality (the “2017 Treasury Mortality Table”). See IRS Notice 2016-50.14 In

2018, the Treasury Mortality Table was the RP-2014 mortality table projected to account for

additional improvement in mortality rates that have occurred since 2014 (the “2018 Treasury

Mortality Table”). See IRS Notice 2017-60.15

       45.        For purposes of determining whether two benefits are “actuarially equivalent”

under ERISA, the mortality assumptions used to calculate present value must be reasonable, which

means that the selected mortality table must be updated and reasonable “to reflect anticipated

events.” 29 U.S.C. § 1002 (27). The Treasury Mortality Tables are updated and reasonable. See 26

C.F.R. § 1.417(a)(3)-1(c)(2)(iv).



12
       Courts look to professional actuarial standards as part of this analysis. See, e.g. Stephens v.
US Airways Group, Inc., 644 F.3d 437, 440 (D.C. Cir. 2011) (citing Schwartzmann & Garfield,
Education & Examination Comm. of the Society of Actuaries, Actuarially Equivalent Benefits 1,
EA1–24–91 (1991)).
13
       Available at: http://www.actuarialstandardsboard.org/asops/selection-of-demographic-
and-other-noneconomic-assumptions-for-measuring-pension-obligations/#353-mortality-and-
mortality-improvement
14
       Available at: https://www.irs.gov/pub/irs-drop/n-16-50.pdf
15
       Available at: https://www.irs.gov/pub/irs-drop/n-17-60.pdf


                                           16
             Case 2:20-cv-01783-LA Filed 12/02/20 Page 16 of 33 Document 1
       46.      If the present value of a SLA and a JSA are equal when those present values are

calculated using the same reasonable interest rate and mortality assumptions, the two benefits are

actuarially equivalent.

       47.      Using an antiquated mortality table to convert an SLA into a JSA will generally

result in a lower conversion rate and lower benefit payments compared to the result that would be

produced by using a reasonable, up-to-date mortality table.

       B.       The Plan Does Not Use Reasonable Actuarial Assumptions to Calculate the
                Present Value of JSAs.

                1.        The A-B Sub-Part’s Tabular Factors for 50%, 66 2/3% or 100% JSAs
                          Do Not Provide Actuarial Equivalent Benefits

       48.      The A-B Sub-Part’s conversion factors do not produce QJSAs or QOSAs that are

actuarially equivalent to the SLA offered to a participant at the time she retires because the present

values of those benefits are lower than the present value of the SLA.

       49.      The A-B Sub-Part does not identify the actuarial assumptions upon which the

tabular factors used to convert the SLA and 10YCLA to the 50%, 66 2/3% or 100% JSAs are

based. Nevertheless, the conversion factors produced by these tabular factors are unreasonably

low.

       50.      The charts below illustrates the conversion factors and the benefits for a 60-year-

old and a 65-year-old participant who earned an SLA of $1,000 per month who retired in 2018

using the A-B Sub-Part’s tabular factors and the applicable Treasury Mortality Table for 2018 and

the 3.75% discount rate that Rockwell used in its Form 10-k.




                                           17
             Case 2:20-cv-01783-LA Filed 12/02/20 Page 17 of 33 Document 1
                            60-Year-Old at Benefit Commencement Date

 Benefit      A-B Sub-        Monthly        Conversion      Monthly    Monthly         Percent
 Form         Part’s          Amount         Factors         Amount     Difference      Difference
              Conversion      Using A-B      Using           Using A-B                  in Benefit
              Factors         Sub-Part’s     Updated         Sub-Part’s                 Amount
                              Conversion     Assumptions     Conversion
                              Factors                        Factors
 SLA          N/A             $1,000.00      N/A             $1,000.00  N/A             N/A

 50%     .90                  $905.20        .93             $938.93       $33.73       3.73%
 JSA
 66 2/3% .87                  $877.90        .92             $920.20       $42.30       4.82%
 JSA
 100%    .82                  $828.60        .88             $884.89       $56.29       6.79%
 JSA


                            65-Year-Old at Benefit Commencement Date

Benefit A-B Sub-             Monthly         Conversion      Monthly        Monthly    Percent
Form    Part’s               Amount          Factors         Amount         Difference Difference
        Conversion           Using A-B       Using           Using A-B                 in Benefit
        Factors              Sub-Part’s      Updated         Sub-Part’s                Amount
                             Conversion      Assumptions     Conversion
                             Factors                         Factors
SLA          N/A             $1,000.00       N/A             $1,000.00      N/A          N/A

50%          .88             $884.10         .92             $925.68        $41.58       4.70%
JSA

66           .85             $851.90         .90             $903.30        $51.40       6.03%
2/3%
JSA
100%         .79             $795.20         .86             $861.64        $66.44       8.36%
JSA



       51.         Defendants application of these conversion factors based on unreasonable actuarial

assumptions to calculate benefits for participants receiving 50%, 66 2/3% and 100% JSAs under

the A-B Sub-Part results in benefits that are not actuarially equivalent to the participant’s SLA and

lower monthly payments than the participant should be receiving.


                                           18
             Case 2:20-cv-01783-LA Filed 12/02/20 Page 18 of 33 Document 1
      52.      As demonstrated above, the conversion factors Defendants use for the A-B Sub-

Part are substantially lower (i.e. worse for participants) than conversion factors generated using

the updated mortality table and interest rate from Rockwell’s Form 10-k.

      53.      While the amount of the loss suffered will vary depending on the ages of the

participant and beneficiary at the time of retirement, all participants receiving JSAs under the A-

B Sub-Part are not receiving an actuarially equivalent form of benefit because the present values

are not equal to that of the SLA they could have taken at the time they retired.

      54.      Plaintiff terminated from Rockwell at age 50, before his earliest retirement date,

and began receiving benefits when he was 64 years and 10 months old. If he had chosen to receive

an SLA when he retired, it would have paid him $1,241.68 per month. The 50% JSA he receives

pays $1,091.44 a month. If the 2018 Treasury Assumptions were applied, Plaintiff’s benefit would

be $1,144.11, or $52.67 more per month than the benefit produced by using the A-B Sub-Part’s

tabular factors. By using these tabular factors — based on unreasonable, outdated actuarial

assumptions — instead of the applicable Treasury Assumptions, Defendants reduced the present

value Plaintiff’s benefits at the time of his retirement by approximately $9,364.58.

      55.      Because Plaintiff’s benefits were calculated using tabular factors based on

unreasonable actuarial assumptions, Plaintiff has been harmed because he is receiving less each

month than he would have received if the Plan and Sub-Parts used current, reasonable actuarial

assumptions. Plaintiff, along with other participants and beneficiaries of the Plan, has been

substantially damaged as a result of receiving benefits below an actuarially equivalent amount.




                                          19
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 19 of 33 Document 1
                 2.       The Actuarial Assumptions Used to Calculate the 75% JSA Under the
                          A-B Sub-Part and Those Used to Calculate Benefits Under the
                          Remaining Sub-Parts Do Not Provide Actuarial Equivalent Benefits.

        56.      Participants of the A-B Sub-Part that choose the 75% JSA and participants in the

remaining Sub-Parts that receive JSAs do not receive benefits that are actuarially equivalent to the

SLA they could have received when they retired.

        57.      The tabular factors in the A-B Sub-Part for calculating the 75% JSA are based on

the 1971 GAM table and a 7% interest rate. The same actuarial factors are used to calculate the

value of an SLA for unmarried participants whose normal form of benefit is a 10YCLA. The

remaining Sub-Parts use similarly unreasonable actuarial assumptions to calculate JSA benefits.

Most use the UP 1984 table with a 6% interest rate or fixed, unreasonable conversion factors (e.g.

Reliance Dodge Sub-Part: .90 for 50% JSA; NA Transformer: .85 for 50% JSA and .75% for 100%

JSA).

        58.      Using the 1971 GAM or UP 1984 mortality tables as the basis for conversion

factors results in QJSAs and QOSAs that are lower than the actuarial equivalent of the SLA

participants could select instead, because both mortality tables are severely outdated compared to

contemporary mortality tables and do not “reflect anticipated events” (i.e. the anticipated mortality

rates of participants).

        59.      The 1971 GAM table and the UP 1984 table are more than 40 years old and do not

incorporate improvements in life expectancy that have occurred since they were published.

According to the Centers for Disease Control and Prevention, in 1970, a 65-year-old had an

average life expectancy of 15.2 years (16.8 years in 1984).16 In 2010, a 65-year-old had a 19.1-




16
        See https://www.cdc.gov/nchs/data/hus/2011/022.pdf



                                            20
              Case 2:20-cv-01783-LA Filed 12/02/20 Page 20 of 33 Document 1
year life expectancy, a 26% increase (13% increase from 1984 to 2010). Accordingly, by 2010,

the average employee would have expected to receive, and the average employer would have

expected to pay, benefits for a substantially longer amount of time than in 1971 and 1984.

      60.      Using these outdated mortality tables decreases the values of JSAs relative to the

SLA, thereby materially reducing the monthly benefits that participants and beneficiaries receive

in comparison to the monthly benefits participants and beneficiaries would receive if the remaining

Sub-Parts used updated, reasonable mortality assumptions. Participants who receive a JSA under

the remaining Sub-Parts do not receive actuarially equivalent benefits.

      61.      Defendants knew or should have known that the 1971 GAM and UP 1984 tables

were outdated and that it was unreasonable to use them because they resulted in lower monthly

benefits for participants and beneficiaries receiving a JSA.

      62.      Rockwell uses up-to-date actuarial assumptions when calculating pension costs in

its audited financial statements that it prepared with the assistance of an independent auditor

throughout the Class Period.     Under Generally Accepted Accounting Principles (“GAAP”),

mortality assumptions “should represent the ‘best estimate’ for that assumption as of the current

measurement date.”17 In its Annual Report for the year ending September 30, 2015, Rockwell



17
       As noted in a “Financial Reporting Alert” by Deloitte:

            Many entities rely on their actuarial firms for advice or recommendations
            related to demographic assumptions, such as the mortality assumption.
            Frequently, actuaries recommend published tables that reflect broad-based
            studies of mortality. Under ASC 715-30 and ASC 715-60, each assumption
            should represent the “best estimate” for that assumption as of the current
            measurement date. The mortality tables used and adjustments made (e.g.,
            for longevity improvements) should be appropriate for the employee base
            covered under the plan. Last year, the Retirement Plans Experience
            Committee of the Society of Actuaries (SOA) released a new set of
            mortality tables (RP-2014) and a new companion mortality improvement



                                          21
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 21 of 33 Document 1
represented that it measured its liabilities under the Plan using the RP-2014, with the MP-2014

improvement scale, not the 1971 GAM or UP 1984 that it used to pay participants. Rockwell’s

10-k filed on November 15, 2015 states:18

          In October 2014, the U.S. Society of Actuaries released a new mortality table (RP-2014)
          and new mortality improvement scale (MP-2014). We used these mortality tables to
          measure our U.S. pension obligation as of September 30, 2015. This change in mortality
          assumptions resulted in a $222.1 million increase to our projected benefit obligation.
          (Emphasis added).

          63.      Rockwell has known since at least 2006 that its use of the 1971 GAM and the UP

1984 were out-of-date. Rockwell’s Annual Report for the period ending September 30, 2006

states:

          Additionally, in establishing our 2006 pension assumptions, we performed an
          actuarial experience study that changed other assumptions including retirement
          rate, employee turnover rate, and mortality rate as a result of utilizing the
          RP2000 table projected forward 10 years.19



                scale (MP-2014). Further, on October 8, 2015, the SOA released an updated
                mortality improvement scale, MP-2015, which shows a decline in the
                recently observed longevity improvements. Although entities are not
                required to use SOA mortality tables, the SOA is a leading provider of
                actuarial research, and its mortality tables and mortality improvement scales
                are widely used by plan sponsors as a starting point for developing their
                mortality assumptions. Accordingly, it is advisable for entities, with the
                help of their actuaries, to (1) continue monitoring the availability of updates
                to mortality tables and experience studies and (2) consider whether these
                updates should be incorporated in the current-year mortality assumption.

Deloitte, Financial Reporting Considerations Related to Pension and Other Postretirement
Benefits,     Financial    Reporting      Alert     15-4,   October      30,    2015     at  3.
https://www2.deloitte.com/content/dam/Deloitte/us/Documents/audit/ASC/FRA/2015/us-aers-
fra-financial-reporting-considerations-related-to-pension-and-other-postretirement-benefits-
103015.pdf
18
        See Rockwell’s 10-k for year ending September 30, 2015 at 64, available at:
http://d1lge852tjjqow.cloudfront.net/CIK-0001024478/bda22102-db37-4637-b863-
f90e77122e08.pdf
19
        See Rockwell’s 10-k for year ending September 30, 2006 at 29; available at
http://d1lge852tjjqow.cloudfront.net/CIK-0001024478/5a1cd6ad-b128-4d4d-80a8-
036dd82a3eec.pdf


                                          22
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 22 of 33 Document 1
       64.     Rockwell used updated mortality tables in its financial statements throughout the

Class Period. In its audited financial statements, Rockwell used reasonable actuarial assumptions

to report a greater liability for the benefits the Plan paid out to participants receiving JSAs

calculated using the antiquated and unreasonable 1971 GAM and UP 1984 tables. There is no

reasonable justification for Defendants to use old mortality tables that presume an early death and

an early end to benefit payments in order to calculate unfairly low annual benefits for participants,

while at the same time using an up-to-date, reasonable mortality table to project a longer duration

of these very same annual benefit payments for annual financial reporting.

       65.     Since these two analyses measure the length of the very same lives and the very

same benefit streams, they should use the same mortality assumptions. “ERISA did not leave plans

free to choose their own methodology for determining the actuarial equivalent of the accrued

benefit; rather we stated, ‘[i]f plans were free to determine their own assumptions and

methodology, they could effectively eviscerate the protections provided by ERISA’s requirement

of actuarial equivalence.’” Laurent v. Price WaterhouseCoopers LLP, 794 F.3d 272 (2d Cir. 2015)

quoting, Esden v. Bank of Boston, 229 F.3d 154, 164 (2d Cir. 2000).           Although Defendants

commonly used reasonable mortality tables in calculating actuarial present values, Defendants

knowingly and wrongfully use the 1971 GAM and UP 1984 tables, which are several decades out-

of-date, to calculate retirees’ JSA benefits.

       66.     Rockwell updates the mortality assumptions used in its financial statements filed

with the SEC to predict for its shareholders the potential costs associated with the Plan based on

the SOA’s publications and the “experience studies” that it conducts the measure life expectancies.

For Plan participants, however, Rockwell converts participants’ Normal Form of benefit to other




                                        23
          Case 2:20-cv-01783-LA Filed 12/02/20 Page 23 of 33 Document 1
forms of benefits using old, outdated mortality assumptions, ignoring the SOA, in order to reduce

the amount it pays retirees.

       67.     Defendants misrepresented to participants that the JSA benefits offered under the

Plan are actuarially equivalent to the SLA those participants could have received to reduce the

amount of benefits they paid participants.

       68.     During the relevant period, Rockwell’s use of the 1971 GAM, UP 1984 tables or

unreasonably low fixed factors to calculate JSAs was unreasonable.

       69.     Had the Plan used reasonable actuarial assumptions, such as the Treasury

Assumptions, Plaintiff and the Class would have received, and would continue to receive,

actuarially equivalent benefits that are greater than the benefits they currently receive.

       70.     The chart below compares the amount that a Plan participant who is 65-years old

(with a 65-year-old spouse) who accrued an SLA of $1,000/month would receive per month if she

elected to receive her benefits in the form of a 50% JSA, using the 2018 Treasury Assumptions

and some of the Plan’s actuarial assumptions:

                                UP-1984/6%         2018 Treasury Percent
                                                   Assumptions   Difference           in
                                                                 Benefit
                                                                 Amount
          SLA                   $1,000             $1,000        N/A
          50% JSA               $900.07            $926.67       3.0%


       71.     The differences in benefit amount between the 2018 Treasury Assumptions and the

assumptions that Rockwell uses will vary depending on the Sub-Part and the ages of the participant

and the beneficiary, participants and beneficiaries who receive JSAs under the Plan are not

receiving an actuarially equivalent form of benefit because the present value is not equal to that of

the SLA that could have received.



                                        24
          Case 2:20-cv-01783-LA Filed 12/02/20 Page 24 of 33 Document 1
       72.     Discovery will likely show that Defendants use of unreasonable actuarial

assumptions deprived retirees and their spouses of millions of dollars.

       73.     Because the Plan used grossly outdated, unreasonable mortality tables throughout

the relevant time period, the benefits paid to participants and beneficiaries who receive QJSAs,

QOSAs are not actuarially equivalent to what they would have received if they had selected an

SLA, in violation of ERISA § 205(d)(1)(B), 29 U.S.C. § 1055(d)(1)(B) and ERISA § 205(d)(2)(A),

29 U.S.C. § 1055(d)(2)(A). Rather, the benefits payable under these forms of benefit are much

lower than they should be.

                               CLASS ACTION ALLEGATIONS

       74.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of himself and the class (the “Class”) defined as follows:

               All participants and beneficiaries of the Plan who are receiving the
               QJSA (except for those unmarried participants whose QJSA under
               the Plan is an SLA), a QOSA or a QPSA. Excluded from the Class
               are Defendants and any individuals who are subsequently
               determined to be fiduciaries of the Plan.

       75.     The members of the Class are so numerous that joinder of all members is

impractical. Upon information and belief, the Class includes thousands of persons.

       76.     Plaintiff’s claims are typical of the claims of the members of the Class because

Plaintiff’s claims and the claims of all Class members arise out of the same policies and practices

as alleged herein, and all members of the Class are similarly affected by Defendants’ wrongful

conduct.

       77.     There are questions of law and fact common to the Class and these questions

predominate over questions affecting only individual Class Members. Common legal and factual

questions include, but are not limited to:




                                         25
           Case 2:20-cv-01783-LA Filed 12/02/20 Page 25 of 33 Document 1
                A.       Whether the Plan and Sub-Parts provide QJSAs, QOSAs and QPSAs that

                         are, in fact, actuarially equivalent to those that would be paid under an SLA;

                B.       Whether the Plan should be reformed to comply with ERISA; and

                C.       Whether Plaintiff and Class members should receive additional benefits

                         based on the difference between the benefits they are receiving and the

                         benefits they would be receiving if, on their benefit commencement date,

                         their benefit had been actuarially equivalent to the SLA they could have

                         taken.

        78.     Plaintiff will fairly and adequately represent the Class and has retained counsel

experienced and competent in the prosecution of ERISA class actions. Plaintiff has no interests

antagonistic to those of other members of the Class. Plaintiff is committed to the vigorous

prosecution of this action and anticipates no difficulty in the management of this litigation as a

class action.

        79.     This action may be properly certified under either subsection of Rule 23(b)(1).

Class action status is warranted under Rule 23(b)(1)(A) because prosecution of separate actions

by the members of the Class would create a risk of establishing incompatible standards of conduct

for Defendants. Class action status is warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        80.     In the alternative, certification under Rule 23(b)(2) is warranted because

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby




                                         26
           Case 2:20-cv-01783-LA Filed 12/02/20 Page 26 of 33 Document 1
making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

        81.     In the alternative, certification under Rule 23(b)(3) is warranted because the

questions of law or fact common to the members of the Class predominate over any questions

affecting only individual members, and a class action is superior to other available methods for the

fair and efficient adjudication of the controversy.

                                FIRST CLAIM FOR RELIEF
                               Declaratory and Equitable Relief
                           (ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3))

        82.     Plaintiff re-alleges and incorporates herein by reference all prior allegations in this

Complaint.

        83.     The Plan and all the Sub-Parts improperly reduce annuity benefits for participants

and beneficiaries who receive JSAs below what they would receive if those benefits were

actuarially equivalent to an SLA as ERISA requires.

        84.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary

to bring a civil action to: “(A) enjoin any act or practice which violates any provision of this title

or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such

violations or (ii) to enforce any provisions of this title or the terms of the plan.”

        85.     Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Rule 57 of the Federal

Rules of Civil Procedure, Plaintiff seeks declaratory relief, determining that the Plan’s established

methodologies for calculating QJSAs, QOSAs and QPSAs violate ERISA because they do not

provide a benefit that is actuarially equivalent to an SLA. By not providing an actuarially

equivalent benefit, Defendants have violated Section 205 of ERISA, 29 U.S.C. § 1055.




                                        27
          Case 2:20-cv-01783-LA Filed 12/02/20 Page 27 of 33 Document 1
        86.      Plaintiff further seeks orders from the Court providing a full range of equitable

relief, including but not limited to:

        (a)      re-calculation, correction, and payment of benefits previously paid for JSAs under

the Plan and all Sub-Parts;

        (b)      an “accounting” of all prior benefits and payments;

        (c)      a surcharge;

        (d)      disgorgement of amounts wrongfully withheld;

        (e)      disgorgement of profits earned on amounts wrongfully withheld;

        (f)      a constructive trust;

        (g)      an equitable lien;

        (h)      an injunction against further violations; and

        (i)      other relief the Court deems just and proper.

                             SECOND CLAIM FOR RELIEF
      For Reformation of the Plan and Recovery of Benefits Under the Reformed Plan
                (ERISA § 502(a)(1) and (3), 29 U.S.C. § 1132(a)(1) and (3))

        87.      Plaintiff re-alleges and incorporates herein by reference all prior allegations in this

Complaint.

        88.      ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary

to bring a civil action to: “(A) enjoin any act or practice which violates any provision of this title

or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such

violations or (ii) to enforce any provisions of this title or the terms of the plan.”

        89.      The Plan and the Sub-Parts improperly reduce annuity benefits for participants and

beneficiaries who receive QJSAs, QOSAs and QPSAs below what they would receive if those




                                            28
              Case 2:20-cv-01783-LA Filed 12/02/20 Page 28 of 33 Document 1
benefits were actuarially equivalent to an SLA as ERISA requires. By not providing an actuarially

equivalent benefit, Defendants have violated Section 205 of ERISA, 29 U.S.C. § 1055.

       90.     Plaintiff is entitled to reformation of the Plan to require Defendants to provide

actuarially equivalent benefits.

       91.     ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B), authorizes a participant or

beneficiary to bring a civil action to “recover benefits due to him under the terms of his plan, to

enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the

terms of the plan.”

       92.     Plaintiff is entitled to recover actuarially equivalent benefits, to enforce his rights

to the payment of past and future actuarially equivalent benefits, and to clarify his rights to future

actuarially equivalent benefits under the Plan following reformation.

                             THIRD CLAIM FOR RELIEF
                               Breach of Fiduciary Duty
              (ERISA §§ 1104 and 502(a)(3), 29 U.S.C. §§ 1104 and 1132(a)(3))

       93.     Plaintiff re-alleges and incorporates herein by reference all prior allegations in this

Complaint.

       94.     As one of the Plan’s administrators, the Committee is a fiduciary of the Plan.

       95.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercises any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or




                                        29
          Case 2:20-cv-01783-LA Filed 12/02/20 Page 29 of 33 Document 1
discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A), 29 U.S.C.

§ 1002(21)(A). This is a functional test. Neither “named fiduciary” status nor formal delegation is

required for a finding of fiduciary status, and contractual agreements cannot override finding

fiduciary status when the statutory test is met.

          96.    The Committee and its members are fiduciaries for the Plan because they exercised

discretionary authority and control over management of the Plan as well as authority and control

over the disposition of Plan assets. In particular, they had authority or control over the amount and

payment of benefits paid as JSAs, which were paid from Plan assets.

          97.    ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), provides that a fiduciary shall

discharge its duties with respect to a plan in accordance with the documents and instruments

governing the plan insofar as the Plan is consistent with ERISA.

          98.    The Plan is not consistent with ERISA because it calculates QJSA, QOSA and

QPSA benefits that are less than the actuarial equivalent of an SLA, resulting in participants and

beneficiaries illegally forfeiting and losing vested benefits in violation of ERISA.

          99.    In following the Plan, which did not conform with ERISA, the Committee and its

members exercised their fiduciary duties and control over Plan assets in breach of their fiduciary

duties.

          100.   ERISA imposes on fiduciaries that appoint other fiduciaries the duty to monitor the

actions of those appointed fiduciaries to ensure compliance with ERISA. In allowing the

Committee to pay benefits that were not actuarially equivalent, in violation of ERISA, Rockwell

breached its fiduciary duties to supervise and monitor the Committee.

          101.   ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a participant or beneficiary

to bring a civil action to: “(A) enjoin any act or practice which violates any provision of this title




                                          30
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 30 of 33 Document 1
or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such

violations or (ii) to enforce any provisions of this title or the terms of the plan.”

        102.    Pursuant to this provision, 28 U.S.C. §§ 2201 and 2202, and Federal Rule of Civil

Procedure 57, Plaintiff seeks declaratory relief, determining that the Plan and Sub-Parts’

established methodologies for calculating actuarial equivalence of JSAs violate ERISA because

they do not provide an actuarially equivalent benefit.

        103.    Plaintiff further seeks orders from the Court providing a full range of equitable

relief, including but not limited to:

                (a)     re-calculation, correction and payment of QJSA, QOSA and QPSA benefits

previously paid under the Plan and Sub-Parts;

                (b)     an “accounting” of all prior benefits and payments;

                (c)     a surcharge;

                (d)     disgorgement of amounts wrongfully withheld;

                (e)     disgorgement of profits earned on amounts wrongfully withheld;

                (f)     a constructive trust;

                (g)     an equitable lien;

                (h)     an injunction against further violations; and

                (i)     other relief the Court deems just and proper.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered against Defendants on all claims

and requests that the Court award the following relief:

        A.      Certifying this action as a class pursuant to Rule 23 of the Federal Rules of Civil

Procedure;




                                           31
             Case 2:20-cv-01783-LA Filed 12/02/20 Page 31 of 33 Document 1
       B.      Declaring that the Plan fails to properly calculate and pay JSA benefits that are

actuarially equivalent to the SLA participants could have received, in violation of ERISA §

205(d)(1)(B), 29 U.S.C. § 1055(d)(1)(B) and ERISA § 205(d)(2)(A), 29 U.S.C. § 1055(d)(2)(A);

       C.      Ordering Defendants to bring the Plan and Sub-Parts into compliance with ERISA,

including, but not limited to, reforming the Plan and the Sub-Parts to bring them into compliance

with ERISA with respect to calculation of actuarially equivalent JSAs and QPSAs;

       D.      Ordering Defendants to correct and recalculate benefits that have been paid;

       E.      Ordering Defendants to provide an “accounting” of all prior payments of benefits

under the Plan to determine the proper amounts that should have been paid;

       F.      Ordering Defendants to pay all benefits improperly withheld, including under the

theories of surcharge and disgorgement;

       G.      Ordering Defendants to disgorge any profits earned on amounts improperly

withheld;

       H.      Imposition of a constructive trust;

       I.      Imposition of an equitable lien;

       J.      Reformation of the Plan;

       K.      Ordering Defendants to pay future benefits in accordance with ERISA’s actuarial

equivalence requirements;

       L.      Ordering Defendants to pay future benefits in accordance with the terms of the Plan,

as reformed;

       M.      Awarding, declaring, or otherwise providing Plaintiff and the Class all relief under

ERISA § 502(a), 29 U.S.C. § 1132(a), or any other applicable law, that the Court deems proper;




                                          32
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 32 of 33 Document 1
       N.      Awarding attorneys’ fees and expenses as provided by the common fund doctrine,

ERISA § 502(g), 29 U.S.C. § 1132(g), and/or other applicable doctrine; and

       O.      Any other relief the Court determines is just and proper.


Dated: December 2, 2019                           Respectfully submitted,

                                                    /s/ Charles J. Crueger
                                                   CRUEGER DICKINSON LLC
                                                   Charles J. Crueger
                                                   Erin K. Dickinson
                                                   4532 North Oakland Avenue
                                                   Whitefish Bay, WI
                                                   Tel: (414) 210-3868
                                                   Email: cjc@cruegerdickinson.com
                                                   Email: ekd@crugerdickinson.com

                                                   IZARD, KINDALL & RAABE LLP
                                                   Robert A. Izard
                                                   Mark P. Kindall
                                                   Douglas P. Needham
                                                   Oren Faircloth
                                                   29 South Main Street, Suite 305
                                                   West Hartford, CT 06107
                                                   Tel: (860) 493-6292
                                                   Fax: (860) 493-6290
                                                   Email: rizard@ikrlaw.com
                                                   Email: mkindall@ikrlaw.com
                                                   Email: dneedham@ikrlaw.com
                                                   Email: ofaircloth@ikrlaw.com

                                                   Gregory Y. Porter
                                                   Mark G. Boyko
                                                   BAILEY & GLASSER LLP
                                                   1054 31st Street, NW, Suite 230
                                                   Washington, DC 20007
                                                   (202) 463-2101
                                                   (202) 463-2103 fax
                                                   gporter@baileyglasser.com
                                                   mboyko@baileyglasser.com

                                                   Counsel for Plaintiffs




                                          33
            Case 2:20-cv-01783-LA Filed 12/02/20 Page 33 of 33 Document 1
